           Case 2:21-cv-00831-JCC-TLF Document 12 Filed 09/21/21 Page 1 of 4




1

2

3

4                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
5                                     AT TACOMA

6    VILLIAMI LINO,
                                                        Case No. C21-831 JCC-TLF
7                            Plaintiff,
           v.                                           SCHEDULING ORDER
8
     NATIONAL GENERAL INSURANCE
9    COMPANY,
10                           Defendants.

11
           Pursuant to Fed. R. Civ. P. 16(b), Local Civil Rule LCR 16(b), and the parties’
12
     Joint Status Report (Dkt. 10), the Court establishes the following schedule:
13
                                   Event                                     Date
14
       Last date for joinder of additional parties                     October 8, 2021
15
       Last date to amend pleadings                                    October 8, 2021
16
       Disclosure of opening expert witnesses                         October 15, 2021
17
       Disclosure of rebuttal expert witnesses                        October 22, 2021
18
       All motions related to discovery must be noted on the             Noting Date:
19     motion calendar no later than the Friday before discovery
       closes pursuant to LCR 7(d) and LCR 37(a)(2).                    May 20, 2022
20
       Discovery (including meet-and-confer meetings)                   May 27, 2022
21     completed by
       Last date to file and serve final dispositive motions             July 1, 2022
22

23

24

25

     SCHEDULING ORDER - 1
            Case 2:21-cv-00831-JCC-TLF Document 12 Filed 09/21/21 Page 2 of 4




1           This order sets firm dates that can be changed only by order of the Court, not by

2    agreement of counsel or parties. The Court will alter these dates only upon good cause

3    shown; failure to complete discovery within the time allowed is not recognized as good

4    cause. If any of the dates identified in this Order or the Local Civil Rules fall on a

5    weekend or federal holiday, the act or event shall be performed on the next business

6    day.

7           Trial Date

8           A trial date will be set by the assigned District Judge, the Honorable John

9    Coughenour, if the case has not been resolved by dispositive motion.

10          Dispositive Motions

11          Any dispositive motion shall be filed and served on or before July 1, 2022.

12   Pursuant to LCR 7(b), any argument being offered in support of a motion shall be

13   submitted as a part of the motion itself and not in a separate document. The motion

14   shall include in its caption (immediately below the title of the motion) a designation of

15   the date the motion is to be noted for consideration upon the Court’s motion calendar.

16   Dispositive motions shall be noted for consideration on a date no earlier than the fourth

17   Friday following filing and service of the motion. LCR 7(d)(3). All briefs and affidavits in

18   opposition to any motion shall be filed and served pursuant to the requirements of Rule

19   7 of the Federal Rules of Civil Procedure and LCR 7. The party making a motion may

20   file and serve a reply to the opposing party’s briefs and affidavits. Any reply brief shall

21   also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of

22   Civil Procedure and LCR 7.

23

24

25

     SCHEDULING ORDER - 2
              Case 2:21-cv-00831-JCC-TLF Document 12 Filed 09/21/21 Page 3 of 4




1             Privacy Policy

2             Pursuant to Federal Rule of Civil Procedure 5.2 and LCR 5.2, parties must redact

3    the following information from documents and exhibits before they are filed with the

4    court:

5                •   Dates of Birth: redact to the year of birth

6                •   Names of Minors: redact to initials

7                •   Social Security Numbers and Taxpayers Identification Number: redact in

8                    their entirety

9                •   Financial Accounting Information: redact to the last four digits

10               •   Passport Numbers and Driver License Numbers: redact in their entireties
11            All documents filed in the above-captioned matter must comply with Federal
12   Rule of Civil Procedure 5.2 and LCR 5.2.
13            Cooperation and Settlement
14            As required by LCR 37(a), all discovery matters are to be resolved by agreement
15   if possible. Counsel are further directed to cooperate in preparing the final pretrial order
16   in the format required by LCR 16.1, except as ordered below.
17            A settlement conference conducted between the close of discovery and the filing
18   of dispositive motions requires a face-to-face meeting or telephone conference between
19   persons with authority to settle the case. The settlement conference does not have to
20   involve a third-party neutral.
21            Should this case settle, counsel shall notify Judicial Law Clerk Payal Patel-Marte
22   payal_patel@wawd.uscourts.gov or (253) 882-3893 as soon as possible. Pursuant to
23

24

25

     SCHEDULING ORDER - 3
           Case 2:21-cv-00831-JCC-TLF Document 12 Filed 09/21/21 Page 4 of 4




1    LCR 11(b), an attorney who fails to give prompt notice of settlement may be subject to

2    such discipline as the Court deems appropriate.

3           Proof of Service and Sanctions

4           All motions, pretrial statements and other filings shall be accompanied by proof

5    that such documents have been served upon counsel for the opposing party or upon

6    any party acting pro se. The proof of service shall show the day and manner of service

7    and may be by written acknowledgement of service, by certificate of a member of the

8    bar of this Court, by affidavit of the person who served the papers, or by any other proof

9    satisfactory to the Court. Failure to comply with the provisions of the Order can result in

10   dismissal/default judgment or other appropriate sanction.

11          The Clerk of Court is directed to send a copy of this Order to plaintiff and

12   defendants.

13

14          Dated this 21st day of September, 2021.

15

16

17                                                    A
                                                      Theresa L. Fricke
18                                                    United States Magistrate Judge

19

20

21

22

23

24

25

     SCHEDULING ORDER - 4
